DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 07/26/2021.  Claims 11-16, 18-22, and 24-28 are pending, with claims 18-22 and 24-28 withdrawn from consideration.  The earliest effective filing date of the present application is 06/13/2014.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2008/0077511 to Zimmerman (“Zimmerman”).

	With regard to claim 11, Zimmerman discloses the claimed store profile generation method comprising: 
 	with an image capture assembly mounted on a mobile base (for the claimed image capture assembly on mobile base, refer to Fig. 4 as explained at [0064], where in addition to 30 the RFID readers 73 and other readers are also included in the “image capture assembly” and the examiner notes that an “image” is defined as “a vivid or graphic representation or description” (emphasis added) as defined in Merriam-Webster Dictionary, as retrieved at https://www.merriam-webster.com/dictionary/image (see attached), where the RFID reader and other readers acquire data images of the surrounding environment), acquiring photographic (see [0017] “The tracking imaging device is a digital camera with approximately 640 by 480 VGA resolution and approximately a 10 Hz frame rate.”) test images of a printed calibration target, the printed calibration target including a plurality of machine-readable landmarks (see e.g. [0018] “Generating the product database comprises capturing the shelf image for a plurality of shelves and processing the shelf image to detect the product barcode, the location for a product, an image of the product, and to generate a visual descriptor of the product.”) and location-encoding marks (see [0017] “tracking tags” at “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.  In one embodiment, the , each of the plurality of machine-readable landmarks associated with one of the location-encoding marks in the printed calibration target, the location-encoding mark encoding location information (see e.g. [0015] “The present system generates an inventory map of a store when the mobile inventory robot is manually navigated through the store to identify items on shelves, establishes a location for each of the items on the shelves, reads and associates a barcode for each of the items.” Where in order to create the “map” the system of Zimmerman uses the location information and the machine-readable landmark info, such as barcode data, waypoint data, etc.); see [0017] “Generating the inventory map comprises locating tracking tags and waypoints.  The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.”; [0066] “The installer generates a map of the store in the mapping system 65 comprising [known] locations of the infrared waypoints”);
moving the mobile base (see Fig. 3, showing mobile base; see Fig. 5B for the moving of the base, “by manually driving mobile inventory robot down aisles of store”) around a product facility which includes an arrangement of product display units for displaying products, product labels being associated with the display units, the product labels displaying product-related data for the displayed products (see e.g. Fig. 5B, 535 and 540); 
 	with an image capture assembly mounted on the mobile base, acquiring images of the product display units at a sequence of locations of the mobile base (see [0018], where the camera(s) capture the shelf image for a plurality of shelves, where the “sequence of locations” are the shelfs); 
 	with a computer processor: 
 		generating a spatial characterization of the image capture assembly, including detecting the machine-readable landmarks and positions of the detected machine-readable landmarks on the acquired test images of the printed target (see e.g. [0018] “Generating the product database comprises capturing the shelf image for a plurality of shelves and processing the shelf image to detect the product barcode, the location for a product, an image of the product, and to generate a visual descriptor of the product.”), detecting the set of location-encoding marks on the acquired photographic test images (see [0017] “tracking tags” at “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, , decoding the location information from the detected set of location-encoding marks (see [0017] “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.” Where when the location of the mobile inventory robot is determined this is, at least in part, decoding the location information from the tracking tags; [0063]; [0065]), matching the detected positions of the machine-readable landmarks on the acquired test images to actual locations of the machine-readable landmarks on the printed target (see [0056]), the actual locations being determined from the decoded location information (see [0017] and [0065]), and computing the spatial characterization therefrom (see [0015], [0017], [0066], etc.), including computing at least one projection matrix for the test image (see abstract, where the process of generating the map includes “decoding a product barcode from the captured shelf image” where the barcode is the claimed “projection matrix” and the barcode is decoded for the test image, or computed as claimed);			
 		extracting the product-related data from the acquired images of the product display units (see abstract, where barcode from acquired image is decoded) and constructing a store profile indicating locations of the product labels throughout the product facility (see e.g. [0015] where a processor “generates an inventory map of a store”), based on the extracted product-related data (see [0015] based on reading and associating a barcode with a location), a spatial characterization of the image capture assembly (see [0017] “The tracking tags are identified using a tracking imaging device.  The tracking imaging device is a digital camera with approximately 640 by 480 VGA resolution and approximately a 10 Hz frame rate.  In one embodiment, the waypoints comprise one or more infrared transmitters located in the store environment and an infrared receiver located on the inventory robot.”), and information on the locations of the mobile base (see [0017] “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.”).  

	With regard to claim 12, Zimmerman further discloses where the product-related data comprises at least one of printed barcodes and text (see abstract, where barcode from acquired image is decoded).  

	With regard to claim 13, Zimmerman further discloses where the acquiring images of the product display units comprises acquiring images at each of a plurality of vertically- spaced positions for each of a sequence of locations of the mobile base (see Figs. 8A and 8B; [0072]).  

	With regard to claim 16, Zimmerman further discloses where the acquiring images at each of the plurality of vertically-spaced positions includes using a first and second capture device, such as using “one or more imaging cameras” on the mobile base.  See Fig. 3 and [0024].    



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of U.S. Pat. Pub. No. 2009/0060349 to Linaker et al. (“Linaker”).

	With regard to claims 14 and 15, Zimmerman further discloses where acquiring images at each of the plurality of vertically-spaced positions (see Fig. 5, and 7A).  However, Zimmerman is silent regarding translating a plurality of image capture device from a respective first position to a respective second position.  Linaker teaches at e.g. [0019], [0020] that it would have been obvious to one of ordinary skill in the planogram art at the time of filing to include the ability to translate a plurality of image capture device from a first position and a second position at e.g. [0019], where this is performed in order to use those images and combine them into a composite image that includes the planogram.  Therefore, it would have been obvious to one of ordinary skill in the planogram art at the time of filing to modify Zimmerman with the ability to have cameras that capture images from different locations, which are aggregated and used as a planogram, where this is beneficial so that multiple images can be used to define a planogram/composite image.  

Response to Arguments
Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the 112 rejections based on the amendments provided.
Applicant argues that “There is no suggestion of the tracking tags of Zimmerman being associated with a location-encoding mark in a printed calibration target, the location-encoding mark encoding location information, as presently claimed.”  The examiner respectfully disagrees.  They are “associated” in the sense that they are all part of the same store, same planogram, same facility, etc.  The examiner notes that the term “associated with” is all encompassing and very broad.  The examiner recommends amending the claim to amend around this claim interpretation.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687